Citation Nr: 0805645	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-36 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision effectuated a grant of 
service connection for PTSD and assigned a 10 percent 
disability evaluation effective from October 19, 1999.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board does observe that a letter was sent to the veteran 
and his representative in December 2007 informing them that 
the Board was going to consider whether the substantive 
appeal in this case was received in a timely manner.  
Following a review of the claims file, the Board has 
determined that it does have the jurisdictional authority to 
address the issue of entitlement to a higher initial 
evaluation for PTSD.  In this regard, the Board notes that a 
rating decision was issued in June 2004, which granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation effective from October 19, 1999.  
However, the RO did not notify the veteran of that decision 
until a letter was sent on October 5, 2004.  The veteran 
submitted a Notice of Disagreement in January 2005, and the 
RO subsequently issued a Statement of the Case of which he 
was notified on April 15, 2005.  A rating decision was also 
issued in April 2005, which assigned an earlier effective 
date of March 15, 1990, for the grant of service connection 
for PTSD.  The veteran later filed a Substantive Appeal that 
was received on September 26, 2005.  Additional VA medical 
records were obtained, and a Supplemental Statement of the 
Case was issued in September 2006.  As such, a Substantive 
Appeal was not filed within 60 days of the issuance of the 
Statement of the Case.  Nevertheless, the veteran did submit 
a Substantive Appeal within the remainder of the one-year 
period from issuance of the June 2004 rating decision, as he 
was not notified of that decision until October 2004. 
Therefore, the Board finds no impediment to its jurisdiction 
to now address the issue of entitlement to a higher initial 
evaluation for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the veteran a more recent VA 
examination and to obtain additional treatment records.   

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the veteran was afforded VA examinations in 
April 1992, June 1992, April 1997, February 2000, April 2003, 
and June 2004 in connection with his claim for service 
connection for PTSD.  Following the grant of service 
connection by the RO in a June 2004 rating decision, the 
veteran expressed his disagreement with the disability 
evaluation assigned his service-connected PTSD.  The veteran 
subsequently submitted a statement in July 2006 in which he 
indicated that he had not seen a psychiatrist in a while and 
requested a current evaluation.  The Board does acknowledge 
that it has been over three and a half years since his last 
examination.  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a VA examination is 
necessary to assess the current severity and manifestations 
of the veteran's service-connected PTSD.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the claims file does not contain any 
recent treatment records pertaining to the veteran's PTSD, 
except for two private psychological evaluations.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
veteran's PTSD.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for PTSD.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
service-connected PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including his private medical records, 
and to comment on the severity of the 
veteran's service-connected PTSD.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's PTSD under the General 
Rating Formula for Mental Disorders.  
The findings of the examiner should 
specifically address the level of 
social and occupational impairment 
attributable to the veteran's PTSD.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

